ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
	For purposes of appeal, the proposed amendments will be entered, and an explanation of how the new or amended claims would be rejected is provided below.
Response to Arguments
Finality
	The applicant argues against finality because of the shortened statutory period for reply being set to 2 months (Remarks pg. 6 “Finality of the Office Action date Jan. 4, 2022 (OA) Is Premature; “Period for Reply”).
	The examiner respectfully disagrees. The shortened statutory period of 2 months listed on the Office Action Summary of the non-final rejection mailed October 12, 2021 is a typographical error. In the Office Action Summary box 2b) reciting “This action is non-final.” (Emphasis added) and box 7) reciting claims 24, 25, and 27-29 are rejected are checked. The non-final rejection also clearly indicates the oral election of Group II, claims 24, 25, and 27-29 (pg. 5 para. 3). It is a full and complete examination of the elected claims, as evidenced by the 112 and 103 rejections on pages 8-13. 
Upon receipt of the non-final rejection, applicant’s representative did not contact the Office to clarify the status of the action. In the December 1, 2021 response to the non-final rejection applicant did not contest the statutory period.  Where the citation of a reference is incorrect or an Office action contains some other defect and this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected, if requested to do so by applicant. MPEP 710.02 (b). As the time period for requesting a time period restart has elapsed, the non-final action mailed October 12, 2021 stands.
	In the final rejection mailed January 4, 2022 the Office Action Summary has a typographical error listing the statutory period as 2 months. The statutory period should be listed as 3 months. The final rejection clearly checks box 2a) reciting “This action is FINAL.” It also includes the finality paragraph on pages 9-10 “Conclusion”. 
Upon receipt of the final rejection, applicant’s representative did not contact the Office to clarify finality and the statutory period. Where the citation of a reference is incorrect or an Office action contains some other defect and this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected, if requested to do so by applicant. MPEP 710.02 (b). As the time period for requesting a time period restart has elapsed, the final action mailed 01/04/2022 stands.
	Applicant’s argument regarding prematurity of finality is not timely.
Claim Objection 
	The claim 25 amendment overcomes the objection.
112(a), Written Description, Claim 27
	The applicant argues that a person of ordinary skill in the art (POSITA) would have read ‘typical’ to include ‘at least 50% of the particles’ by number because it 50% of particles have a feature, that feature is clearly typical of the powder (Remarks pg. 7 para. 3).
	The examiner respectfully disagrees. The term “typical” does not support the limitation of “at least 50% of the particles” because it does not relate to how much (such as at least 50%) of the constituents (i.e. particles) of a group have a feature. 
112(b), Claim 25
	The applicant argues that qualifying the ‘tool steel’ to “specifically include” some tool steels it not ambiguous (Remarks pg. 8 para. 3).
	The examiner respectfully disagrees. Claim 25 does not clarify whether the scope of the claim encompasses all tool steels or if the tool steels are limited to H13, P20, or D2 tool steels.
Ray as evidenced by AZoM
	The applicant argues that there is nothing in Ray that suggests the powders are not caked by the heat treatment (Remarks pg. 9 para. 7), there is no teaching that the material remains a powder 
after heat treatment, cake is commonly ground to produce a powder (Remarks pg. 10 para. 2), if a powder is melted it does not mean the melt is a powder, and if a powder is heat treated it does not mean the direct product of the heat treatment is a powder (Remarks pg. 10 para. 3).
	The examiner respectfully disagrees. Ray teaches an invention directed to “preparation of these materials in the form of powder and the consolidation of these powders” (1:13-14), indicating that the material is in the form of a powder until consolidation. Ray also teaches at 9:4-6 “the rapidly solidified alloys, e.g., in the form of powder, can be softened by annealing so as to be suitable for cold compaction”. Emphasis added. The material softened by annealing is a powder. This interpretation is further supported by Ray 9:14-15, which recites “annealed powders are cold compactable”. Ray teaches that prior to cold compaction the material is in the form of a powder.
	The applicant argues following the teachings of Ray will not lead to any powder within the ambit of claim 24 because a cake is produced by heat treatment and there is no teaching or suggestion of avoiding it and Ray teaches breaking up caked powders after heat treatment , where after grinding there is no evidence of agglomeration (Remarks pg. 11 para. 1).
	The examiner respectfully disagrees. The claims under examination are directed to a “powder” (i.e. product). The patentability of a product does not depend on its method of production. MPEP 2113(I). Therefore, even if the powder in Ray is formed as a result of grinding a cake, it still forms a powder with the claimed size distribution (Ray 7:30-37), composition (Ray 3:18-33), and hardness (Ray 9:3-33), rendering the claims obvious.
	Ray teaches consolidating the powder then heat treating (7:38-54) and alternatively annealing (i.e. heat treating) “in the form of powder” (9:4-5, Emphasis added.). This alternative teaching in Ray is directed to heat treating powder.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735